MEMORANDUM **
Billy Daniel Carter Bolang, a native and citizen of Indonesia, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing an appeal from an immigration judge’s (“IJ”) decision denying his application for asylum. Our jurisdiction is governed by 8 U.S.C. § 1252. We review factual findings underlying an agency’s denial of asylum for substantial evidence, Lata v. INS, 204 F.3d 1241, 1244 (9th Cir.2000), and dismiss in part and deny in part the petition for review.
We lack jurisdiction to review Bolang’s pattern and practice contention and due process contention because he failed to raise these to the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004).
Even assuming that Bolang established an exception to excuse his untimely filed asylum application, substantial evidence supports the IJ’s denial of asylum on the merits. See Lata, 204 F.3d at 1244-45. Bolang’s testimony about his experiences in Indonesia does not compel a finding of past persecution. See Li v. Ashcroft, 356 F.3d 1153, 1158 (9th Cir.2004) (en banc). In addition, substantial evidence supports the IJ’s finding that Bolang does not have a well-founded fear of future persecution because his family, including his father, who is a preacher and owner of a church, continues to reside in Indonesia and practice Christianity without substantial incident. See Lata, 204 F.3d at 1245.
Respondent’s Motion to Reconsider the Court’s May 16, 2006 order, filed on May 31, 2006, is granted. Respondent’s unopposed motion for leave to file and motion for an extension of time within which to file respondent’s supplemental brief, filed on October 15, 2007, is hereby granted. The Clerk shall file respondent’s supplemental brief received on October 29, 2007.
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.